I dissent from the judgment herein on the ground that the language of the requested instruction does not assume the existence of contributory negligence.
It is in substance the same instruction that was approved *Page 500 
in the case of Bartson, d. b. a. Bartson Driveaway Co., v.Craig, an Infant, 121 Ohio St. 371, 169 N.E. 291. This court held in the case of Hunter v. Brumby, ante, 443, that the word "find" was all-sufficient without further qualifying words; consequently, applying that law to this case, there was no assumption.
JONES and MATTHIAS, JJ., concur in the dissenting opinion.